      Case 2:19-cv-01756-TSZ Document 17 Filed 04/24/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

LOCALS 302 AND 612 OF THE
INTERNATIONAL UNION OF                     NO.      C19-01756-TSZ
OPERATING ENGINEERS
CONSTRUCTION INDUSTRY HEALTH               JUDGMENT
AND SECURITY FUND, et al.,
                    Plaintiffs,
             v.
RECLAIM COMPANY LLC, a
Washington limited liability company,
                    Defendant.

                              Summary of Judgment

Judgment Creditor:                      Operating Engineers Trust Funds
Judgment Debtor:                        Reclaim Company LLC

Amounts Payable to Plaintiff Fund
Unpaid Contributions:                 $58,612.56
Liquidated Damages                     $7,055.11
Interest through March 13, 2020        $5,569.76
Interest thereafter (on unpaid
  contributions only)                        0.21% per annum from April 1, 2020

Amounts Payable to Plaintiff Local Union
Unpaid Union Dues:                      $3,672.46

Amounts Payable to All Plaintiffs
Attorney’s Fees:                         $601.50
Costs:                                   $490.00
Other Recovery Amounts:                 NONE
Interest Rate on Costs:                 NONE
Attorneys for Judgment
  Creditor:                             Reid, McCarthy, Ballew & Leahy, L.L.P.




DEFAULT JUDGMENT – C19-01756-TSZ
Page 1 of 2
       Case 2:19-cv-01756-TSZ Document 17 Filed 04/24/20 Page 2 of 2




       Plaintiffs’ Motion for Entry of Default Judgment, docket no. 12, is STRICKEN

as moot, and Plaintiffs’ Amended Motion for Entry of Default Judgment against

Defendant Reclaim Company LLC, docket no. 15, is GRANTED. It is hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiffs be and hereby are

awarded default judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 302 with which the Defendant

has valid project agreements and which amounts are due by reason of its specific

acceptance of the Declarations of Trust for Account No. 72007 for the period April

2019; Account No. 72008 for the period May 2019; and Account No. 72009 for the

period May 2019 through August 2019: for contributions of $58,612.56, for dues of

$3,672.46, for liquidated damages of $7,055.11, for pre-judgment interest of

$5,569.76, for attorneys’ fees of $601.50, and for costs of $490.00; all for a total of

$76,001.39, together with interest on unpaid contributions, pursuant to 28 U.S.C. §

1961, at the rate of twenty-one hundredths of one percent (0.21%) per annum from

April 1, 2020, until paid in full.

               JUDGMENT ENTERED this 24th day of April, 2020.



                                                A
                                                Thomas S. Zilly
                                                United States District Judge




DEFAULT JUDGMENT – C19-01756-TSZ
Page 2 of 2
